Citation Nr: 1144053	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to March 1993.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran failed to appear for a scheduled Travel Board Hearing in May 2011, with good cause not shown for such failure.  Accordingly, her request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (d) (2011).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  A review of the medical evidence indicates that the Veteran has been diagnosed with a bipolar disorder as well as PTSD.  The Board notes that service connection for a bipolar disorder was previously denied in a final May 2005 rating decision.  Thus, the claim of service connection for PTSD is recharacterized as an acquired psychiatric disability, including PTSD.  As service connection for a bipolar disorder was previously denied in the final May 2005 rating decision, no further action with respect to bipolar disorder is necessary at this time.

  
FINDINGS OF FACT

1.  The Veteran's service treatment records do not show any complaints, treatment, or diagnosis for any acquired psychiatric disorder during service or at separation. 

2.  The first evidence of any acquired psychiatric disorder is not shown until several years after service. 

3.  The Veteran has been diagnosed with bipolar disorder and PTSD but no other psychiatric disability.

4.  The record does not contain sufficient corroborating evidence to verify the actual occurrence of an in-service stressor. 

4.  The preponderance of the medical evidence shows that any acquired psychiatric disorder to include PTSD is not related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a May 2008 letter, the RO notified the appellant of the evidence needed to substantiate her claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's claim for PTSD is based on a claim of sexual assault.  The Board notes that, in Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in VA's adjudication manual, which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998). 

VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f).
 
In this case, the appellant was notified by VA in a letter in May 2008 that she could obtain alternative sources of information to support her claim.  There is no indication in the record, that the alleged assault in service was contemporaneously reported to any source that would have reduced the account to writing.  In fact, the Veteran has not responded to the RO's request to submit evidence supporting her claim.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of her claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  No pertinent evidence has been identified by the Veteran. 
Consequently, there are no formal records of the incident which could be obtained. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4). 

In this case, VA obtained the appellant's service treatment records (STRs), service personnel records, and all of the identified post-service VA treatment records.  The RO was unable to corroborate the appellant's stressors as she had not provided any details regarding any alleged personal attack.  Accordingly, no further attempt at verification is necessary. 

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's PTSD.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).   Under McClendon, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

However, the standards of McClendon are not met in this case.  Service treatment records do not reflect treatment for an acquired psychiatric disorder including PTSD in service.  The Veteran has not alleged in-service treatment for any acquired psychiatric disorders.  The Board notes that the Veteran has reported to her treating clinicians that she incurred PTSD as a result of sexual trauma.  Medical records fail to reveal any personal attacks or sexual trauma occurred during service.  Further, there is no credible medical evidence indicating that any current acquired psychiatric disorders including PTSD may be linked to service, nor any credible lay evidence of continuity of symptomatology since service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.   Neither is present here.  

In this regard, the Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for PTSD is thus ready to be considered on the merits. 


Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty. 38 U.S.C. § 1110. To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Where the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

If a post-traumatic stress disorder claim is based on in- service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f). 
The Board finds that the appellant did not engage in combat with the enemy for purposes of 38 U.S.C.A. § 1154.  Indeed, the reported stressors do not involve combat.  Therefore, the combat rule regarding acceptance of lay or other evidence alone to establish the occurrence of an alleged stressor, does not apply.  Therefore, the record must contain service records or other corroborative evidence which corroborates the occurrence of the claimed stressor. 

The May 1985 enlistment examination was normal although the Veteran listed a history of family problems.  Likewise, the January 1993 separation examination was normal although the Veteran listed a history of a suicide attempt and depression.  

A review of the service treatment records is silent as to any complaints, treatment, or diagnosis of any acquired psychiatric disorder including PTSD.  The Board notes that the treatment records are completely silent for sexual trauma, or treatment for any personal assaults or for any mental disorders.

The VAMC treatment record reveals that the Veteran had a long history of tobacco, alcohol, and substance abuse.  She was homeless and was living on the street.  The examiner noted that the Veteran had poor insight and appeared quite comfortable with her transient lifestyle which included prostitution and selling drugs.  The diagnoses were a bipolar disorder; PTSD; and, alcohol and drug abuse.

The May 2008 letter, informed the appellant of alternative forms of evidence which may be used to corroborate the claimed stressors, such as lay statements, records from law enforcement agencies, statements from family members and statements from fellow service members or clergy.  The appellant did not reply to the letter and did not provide any alternative form of evidence which could be used to corroborate any claimed stressors.  The appellant did not describe any of her stressors and has offered no detail that would permit corroboration of any personal assault.   In order to be researched, incidents must be reported and documented.  Cohen, 10 Vet. App. at 134.  The appellant has not identified any other stressor that could be independently verified.  The Board further notes that the appellant has not submitted any statements from former service comrades, nor has she submitted or identified any other evidence that would corroborate the occurrence of any claimed in-service stressful experience.
 
As previously noted, the appellant was provided an opportunity to provide alternate forms of evidence to corroborate the stressors and she did not provide said evidence.  Therefore, no further attempt to verify the claimed stressors is necessary. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, while the appellant has been diagnosed with PTSD, such diagnosis was based on an account of an uncorroborated stressors reported by the appellant.  Generally, credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  In reaching this determination the Board has considered the guidance established in Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) and has considered the concerns expressed in the dissent.  Here, we do not have a bright line.  Rather, we find that the accounts of the appellant to be not credible and a medical opinion based upon an inaccurate factual premise to be equally inaccurate.  Here, in this case, her recounting to medical professionals does not qualify as credible supporting evidence or other indicia that the event did in fact occur.  We again note that we have considered all the evidence of record in determining whether there is corroboration.  Id.

There is no indication of a diagnosis of any other psychiatric disability other than PTSD and bipolar disorder, and the Veteran was previously denied service connection for bipolar disorder.

In the absence of credible evidence that a claimed in-service stressor occurred the criteria for service connection for PTSD are not met and the claim must be denied.  In reaching this conclusion, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, under these circumstances, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

Entitlement to service connection for PTSD is denied. 



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


